Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 14, 2015

                                            No. 04-15-00014-CV

                                      IN RE R. Wayne JOHNSON

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On January 12, 2015, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on January 14th, 2015.


                                                                     _____________________________
                                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14 day of January, 2015.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
 This proceeding arises out of Cause No. 12,810, styled R. Wayne Johnson v. Elroy Garcia and James Allison,
pending in the 216th Judicial District Court, Gillespie County, Texas, the Honorable N. Keith Williams presiding.